The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1, 7-12, 14, 16, 18-19, and 21-23 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.  
Applicants traversed the instant rejection on the grounds that the claims have been amended to correspond to the polymers having unexpected advantages in promoting cellular uptake of siRNA and gene silencing resulting therefrom.  Moreover, Applicants argued that Dosta at Figure 7(a) shows that the PBAE polymers derivatized with thiol terminated oligopeptides have superior properties.  However, as previous stated, Applicants have not provided evidence of unexpected properties that are associated with the full scope of the polymers encompassed by the claimed invention.  The instant claims encompass wherein L2 and L2 are independently selected from O, S, NRx and a bond, wherein the polymer comprises a terminal cysteine with a thioether bond linked to L1 or L2.  Neither Dosta et al. nor the specification as filed provides evidence of unexpected results commensurate with the full scope of the claimed invention.
Moreover, as previously stated the cited references provide clear suggestion and motivation for the skilled artisan to modify the terminal ends of a poly(beta-amino-ester) structure with an 
Furthermore, the rejection of record has been modified in response to Applicant’s amendment to the claims.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-12, 14, 16, 18-19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (US 20120114759 A1; See IDS 02/28/2018), Tzeng et al. (2011; See IDS 02/28/2018), and Zugates et al. (US 20080242626 A1; See IDS 05/30/2019), and in view of Choi et al. (WO2000/002950; see IDS filed 02/28/2018), and Baumhof et al. (US20130142818A1).
The instant claims are directed to modified poly-(beta-amino ester)s wherein the polymers comprise wherein R1 and R2 are oligopeptides or R.  
Regarding claims 1, 7-12, 14, 16, 18-19, and 21-23, the prior art Green et al. (Figure 4B), Tzeng et al. (Figure 1), and Zugates et al. (Figure 1) teach modified poly(beta amino ester)s of the same type as those polymers claimed in the present invention.  The prior art further teaches formulations comprising these polymers to encapsulate agents such as polynucleotides for therapeutic purposes, see (Green et al. ¶, Tzeng et al. (Introduction §), Zugates et al. ¶[0020]).  Green et al. also teaches wherein the polymer is end capped with a histidine (see paragraph [0114], formula E14, claim 4 of the published application).  Green et al. also discloses the following poly(beta-amino ester), wherein the polymer is end capped (i.e R") with an oligopeptide, specifically oligoglutamic acid, see the following (claim 44 of the published application):

    PNG
    media_image1.png
    175
    424
    media_image1.png
    Greyscale
, wherein R” is:

    PNG
    media_image2.png
    203
    166
    media_image2.png
    Greyscale

Green et al., Tzeng et al., Zugates et al., describe transfection reagents comprising a terminally modified poly(beta amino ester) polymer (see Figure 4B of Green et al.) wherein the end modifications include modification with histidine and polyglutamic acid.  Terminally modified polymers are described in Tzeng et al. see Figure 1, and Zugates et al. at ¶[0020].  However, these references do not specifically teach wherein the polymers are terminally modified with lysine, arginine, or cysteine, or have a net positive charge at pH 7.
Choi et al. (WO2000/002950; see IDS filed 02/28/2018) discloses another non-toxic and biodegradable polymer suitable for delivering nucleic acid into cells.  The polymer is also a 
Additionally, the cited prior art does not teach wherein the poly(beta-amino ester) comprises a terminal cysteine with a thioether bond to L1 or L2.
Baumhof et al. teach the modification of polymeric carriers with a cationic peptide, wherein the cationic peptide is linked to the polymeric carrier via a disulfide bond, and wherein the cationic peptides having been modified to comprise cysteine residues at the terminal ends of the cationic peptides.  The polymeric carrier is disclosed as useful for the transfection of nucleic acid into cells, see  paragraph [0063].
The polymeric carrier may comprise both peptidic and non-peptidic components. See ¶  [0058] According to a second alternative, at least one cationic (or polycationic) component of the polymeric carrier may be selected from e.g. any (non-peptidic) cationic or polycationic polymer suitable in this context, provided that this (non-peptidic) cationic or polycationic polymer exhibits or is modified to exhibit at least one --SH-moiety, which provide for a disulfide bond linking the cationic or polycationic polymer with another component of the polymeric carrier as defined herein. Thus, likewise as defined herein, the polymeric carrier may comprise the same or different 
In other embodiments, the terminal peptide has the following structure:

    PNG
    media_image3.png
    147
    368
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    164
    377
    media_image4.png
    Greyscale

According to Baumhof et al., the disulfide group linking the cysteine in the terminal peptide to the polymeric carrier, e.g. Cys-Lys.sub.10-Cys, can be cleaved by the intracellular environment to facilitate release of nucleic acids, see ¶ [0026].  
Since the compounds of Green et al., Tzeng et al., Zugates et al., Choi et al., and Baumhof et al. all belong to the same family of polymers (i.e. polymers comprising an ester backbone and amino groups) that function to form stable complexes with nucleic acid, absent evidence of unexpected properties associated with the full scope of the instantly claimed invention, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to combine the teachings of the cited references in the design of the instant invention.  One of ordinary skill in the art seeking alternative polymers for stably delivering nucleic acid and other charged material into cells, would have been motivated to terminally modify the polymers disclosed in the prior art to alter the binding properties of the polymer in an effort to form a stable complex with the agent to be delivered.  Green et al. teach terminal modification with histidine, Choi et al. teach modification with polylysine or polyarginine to generate a net positive charge at pH7.   Furthermore, Baumhof et al. teach polymers comprising a peptide with a terminal cysteine group. Thus, it would have been within the skill of the ordinary skilled artisan to identify the appropriate mixture of naturally occurring amino acids to terminally modify the prior art polymers, in an effort to adjust the charge properties of a polymer according to the charge properties of the target product to be bound to the polymer and delivered into a cell. 
Absent evidence of unexpected properties associated with the full scope of the claimed invention, since the prior art references teach the synthesis of end-modified poly(beta-amino ester) polymers, see Zugates et al., and specifically those modified with an oligopeptide, Green et al., and Baumhof et al., it would have been obvious for the ordinary skilled artisan seeking alternative poly(beta-amino ester) polymers for encapsulating agents of various charge and structure, to modify the various end groups of the polymers to increase the efficacy of the nucleic acid delivery complexes.  
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699